DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/5/2021 has been entered.
Response to Amendment
The amendments filed on 8/5/2021 does not put the application in condition for allowance.
Examiner withdraws rejections of claims 1-10, and 17-20 in the prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2012/0198763) in view of Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com) and Scheulov (US Pub No. 2011/0277819)
Regarding Claim 1, Chuang et al. teaches a solar module assembly [Fig. 2-4, 0026-0028] comprising:
a frame [Entire structure in figure 3, 0029] having:
an upper portion encompassing an area ; and
a mid portion disposed directly below the upper portion , the mid portion encompassing the area; wherein solar panels  occupy less than the area of the upper portion , each of the plurality of solar panels having a pair of opposing edges [See annotated figure]
Examiner used solid lines to show area of upper portion, the four square on the inside are the solar panels, mid portion is the area of 120 below solid lines in upper portion,
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    509
    725
    media_image1.png
    Greyscale



Chuang et al. is silent on a plurality of solar panels arranged in a string, sandwiched between two transparent panes forming a single string panel, 
a dichroic reflector mounted on the mid portion,
wherein the reflector is configured to reflect all of the incident light having a wavelength band between 700 nanometers and about 1100 nanometers, and wherein the reflector is further configured to allow all of the remaining light having a wavelength shorter than 700 nm and greater than 1000 nm to pass through the reflector
Abrisa et al. teaches a high performance thin film optical coating as a hot mirror applied to provide a degree of heat control by means of harnessing the reflected wavelengths for an application or to remove them from an application [page 12, top of page], and also provide enhanced UV blocking. 
Since modified Chuang et al. teaches a greenhouse with a reflector which is in conjunction with the plants and solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the coating of Abrisa et al. in place of the material of the reflector 120 of Chuang et al. in order to provide a greenhouse that can provide a means to control heat and provide enhanced UV blocking [page 12 and 13, top of each page]
Within the combination above, modified Chuang et al. teaches a transmission and reflectance overlapping the claimed transmission of less than 700 nm and greater than 1100 nm and reflectance of 700 nm to 1100 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].
Since modified Chuang et al. teaches the use of thin film solar cells [0028], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar cells of Chuang et al. with the cells of Scheulov et al. in order to provide improved panel efficiency [0005].
Furthermore, the combination would have been merely the selection of known thin film solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, within the combination above, modified Chuang et al. teaches wherein the plurality of solar cells has a top surface configured to receive light energy and a bottom surface configured to receive light energy [The combination provides a dichroic reflector in place of the reflector 120 in rejection above]
Regarding Claim 3, within the combination above, modified Chuang et al. teaches wherein the reflector is configured to selectively reflect light onto the bottom surface of the solar cells [See rejection above]
Regarding Claim 8, within the combination above, modified Chuang et al. teaches wherein the upper portion has an upper area devoid of the plurality of solar cells on opposing edges of the solar cells [See rejection above, see annotated figure]
Regarding Claim 9, within the combination above, modified Chuang et al. teaches wherein the reflector is configured to reflect light passing through the upper area devoid of the plurality of solar panels to the bottom surface of the solar panels [see rejection above].

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2012/0198763)  in view of Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com), Scheulov (US Pub No. 2011/0277819) as applied above in addressing claim 1, in further view of Iwai (US Pub No. 2017/0202155).
Regarding Claim 4, within the combination above, modified Chuang et al. is silent on  wherein the dichroic reflector has an arcuate cross section.
Iwai et al. teaches a solar module assembly on a frame which comprises a reflector [44, Fig. 4, 0009, reflection sheet 44 reflects part of light, and transmits part of the light meeting limitation of dichroic]. The reflected light provides additional light for the solar cell above, and transmitted light is 
Since Chuang et al. teaches a greenhouse which provides sunlight for plants below the solar panels [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the reflector of Chuang et al. with the shape of the reflector of Iwai et al. to be provided beneath the frame as shown by Iwai et al. to the frame of modified Chuang et al. as it is merely the selection of a known engineering design in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2012/0198763)  in view of Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com) and Scheulov (US Pub No. 2011/0277819)
Regarding Claim 10, Chuang et al. teaches a solar module assembly [Fig. 2-4, 0026-0028] comprising:
a frame [Entire structure in figure 3, 0029] having:
an upper portion encompassing an area ; and
a mid portion disposed directly below the upper portion, the mid portion encompassing the area; wherein solar panels [ See annotated figure] occupy less than the area of the upper portion , each of the plurality of solar panels having a pair of opposing edges , and a lower portion directly below the mid portion , and wherein the lower portion is configured to be attached to a greenhouse roof [Abstract],

Examiner used solid lines to show upper portion, the four square on the inside are the solar panels, mid portion in the area of 120 below solid lines in upper portion, and lower portion is the area below 102 underneath the solid lines of the upper portion
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    509
    725
    media_image1.png
    Greyscale



Chuang et al. is silent on a plurality of solar panels arranged in a string, sandwiched between two transparent panes forming a single string panel, 
a dichroic reflector mounted on the mid portion,
wherein the reflector is configured to reflect all of the incident light having a wavelength band between about 700 nanometers and about 1100 nanometers, and wherein the reflector is further 
Abrisa et al. teaches a high performance thin film optical coating as a hot mirror applied to provide a degree of heat control by means of harnessing the reflected wavelengths for an application or to remove them from an application [page 12, top of page], and also provide enhanced UV blocking. Abrisa et al. teaches a coating [HM-VS-1500 Hot Mirror, page 13], which has an transmission of light between about 400 and 700 nm and reflects light from about 700 to 1100 nm.
Since modified Chuang et al. teaches a greenhouse with a reflector which is in conjunction with the plants and solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the coating of Abrisa et al. in place of the material of the reflector 44 of modified Chuang et al. in order to provide a greenhouse that is can provide a means to control heat and provide enhanced UV blocking [page 12 and 13, top of each page]
Within the combination above, modified Chuang et al. teaches a transmission and reflectance overlapping the claimed transmission of less than 700 nm and greater than 1100 nm and reflectance of 700 nm to 1100 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].
Since modified Chuang et al. teaches the use of thin film solar cells [0028], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar cells of Chuang et al. with the cells of Scheulov et al. in order to provide improved panel efficiency [0005].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com) and Scheulov (US Pub No. 2011/0277819)
Regarding Claim 11, Chuang et al. teaches a solar module assembly [Fig. 1, 0013-004], comprising solar panels [30, Fig. 1-2, 0021]
 Chuang et al. is silent on a plurality of spaced apart solar cell strings, each solar cell string having a top surface, an opposing bottom surface, and a pair of opposed edges; and
A dichroic reflector disposed below each solar cell string and being configured to reflect light from around the opposing edges onto the bottom surface of each solar cell string,
wherein the dichroic reflector reflects none of the light having a wavelength less than 700 nm and greater than 1100 nm and allows none of the light have wavelength between 700 and 1100 nm to pass through the dichroic reflector.
Iwai et al. teaches a solar module assembly on a frame which comprises a reflector [44, Fig. 4, 0009, reflection sheet 44 reflects part of light, and transmits part of the light meeting limitation of dichroic]. The reflected light provides additional light for the solar cell above, and transmitted light is used to provide specific intensity of light for the plants below [0028-0029]. Furthermore, the reflector 44 provides the effect of reducing the intense sunshine of summer [0029].

Abrisa et al. teaches a high performance thin film optical coating as a hot mirror applied to provide a degree of heat control by means of harnessing the reflected wavelengths for an application or to remove them from an application [page 12, top of page], and also provide enhanced UV blocking. Abrisa et al. teaches a coating [HM-VS-1500 Hot Mirror, page 13], which has an transmission of light between about 400 and 700 nm and reflects light from about 700 to 1100 nm.
Since modified Chuang et al. teaches a greenhouse with a reflector which is in conjunction with the plants and solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the coating of Abrisa et al. in place of the material of the reflector 44 of modified Chuang et al. in order to provide a greenhouse that is can provide a means to control heat and provide enhanced UV blocking [page 12 and 13, top of each page]
Within the combination above, modified Chuang et al. teaches a transmission and reflectance overlapping the claimed reflects none of the light having a wavelength less than 700 nm and greater than 1100 nm and allows none of the light have wavelength between 700 and 1100 nm to pass through the dichroic reflector.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].

Furthermore, the combination would have been merely the selection of known thin film solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, within the combination above, modified Chuang et al. teaches wherein the reflector has an arcuate cross section [See rejection above]
Regarding Claim 15, within the combination above, modified Chuang et al. teaches wherein the solar panel is mounted on a frame, wherein an area between each solar cell string and one of the opposing edges is devoid of solar cell strings [Chuang: Frame is the structure of Fig. 1, except the solar cells 30 and 31, See rejection above]
Regarding Claim 16, within the combination above, modified Chuang et al. teaches wherein the reflector is mounted on the frame below the panel [See rejection above].
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2012/0198763) in view of Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com) and Scheulov (US Pub No. 2011/0277819)
Regarding Claim 17, Chuang et al. teaches a solar module assembly comprising:
A frame having a planar area [The structure of Fig. 3, except the solar cells 20, 0020-0022] comprising solar panels [20, Fig. 3, 0020], 
Chuang et al. teaches a solar module 20 which comprises a reflector 120 below used to filter light [0033], the solar panel having a top surface and a bottom surface [See 20 in figure 4]. Fig. 4 shows 
Chuang et al. is silent on a plurality of cells arranged in solar cell strings, the solar cell strings covering only a portion of the planar area; and 
a dichroic reflector attached to the frame below the solar panel, the dichroic reflector having the planar area, the dichroic reflector configured to reflect light onto the bottom surface of the solar panel, wherein the dichroic reflector allows all light between 400-700 nanometers and greater than 1100 nanometers to pass through the reflector.
Abrisa et al. teaches a high performance thin film optical coating as a hot mirror applied to provide a degree of heat control by means of harnessing the reflected wavelengths for an application or to remove them from an application [page 12, top of page], and also provide enhanced UV blocking. Abrisa et al. teaches a coating [HM-VS-1500 Hot Mirror, page 13], which has an transmission of light between about 400 and 700 nm and reflects light from about 700 to 1100 nm
Since modified Chuang et al. teaches a greenhouse with a reflector which is in conjunction with the plants and solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the coating of Abrisa et al. in place of the material of the reflector 120 of modified Chuang et al. in order to provide a greenhouse that is can provide a means to control heat and provide enhanced UV blocking [page 12 and 13, top of each page]
Within the combination above, modified Chuang et al. teaches a transmission and reflectance overlapping the claimed wherein the dichroic reflector allows all light between 400-700 nm to pass through the reflector
Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].

Furthermore, the combination would have been merely the selection of known thin film solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 18, within the combination above, modified Chuang et al. teaches wherein each of the top surface and the bottom surface comprises a photovoltaic panel [See rejection above]
Regarding Claim 19, within the combination above, modified Chuang et al. teaches wherein a gap is provided between a first of the solar cell strings and a second of the solar cell strings [Chuang: Fig. 2, 0020]
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2012/0198763) in view of Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com), and Scheulov (US Pub No. 2011/0277819) as applied above in addressing claim 1, in further view of Kardauskas (US Pat No. 5994641)
Regarding Claim 5, within the combination above, modified Chuang et al. is silent on wherein the dichroic reflector has a textured surface.
	Kardauskas et al. teaches grooves below a solar cell coated with a light reflective coating used to provide an increase in the solar module’s output current [C4 ln 1-10]
	Since both modified Chuang et al. and Kardauskas et al. teaches the use of reflectors for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com), and Scheulov (US Pub No. 2011/0277819) as applied above in addressing claim 11 respectively, in further view of Kardauskas (US Pat No. 5994641)
Regarding Claim 14, within the combination above, modified Chuang et al. is silent on wherein the dichroic reflector has a textured surface.
	Kardauskas et al. teaches grooves below a solar cell coated with a light reflective coating used to provide an increase in the solar module’s output current [C4 ln 1-10]
	Since both modified Chuang et al. and Kardauskas et al. teaches the use of reflectors for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the reflectors of modified Chuang et al. with textured surfaces, as shown by the invention of Kardauskas et al. in order to provide a solar module with increase output current [C4 ln 1-10].
	
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. Examiner respectively disagrees.
Regarding the arguments about Abrisa et al., modified Chuang et al. teaches a transmission and reflectance overlapping the claimed transmission of less than 700 nm and greater than 1100 nm and reflectance of 700 nm to 1100 nm.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The teaching of Abrisa et al. shows a range that overlaps the claimed range in the claims meeting the limitations of the claim.
Iwai et al. teaches a solar module assembly on a frame which comprises a reflector [44, Fig. 4, 0009, reflection sheet 44 reflects part of light, and transmits part of the light meeting limitation of dichroic]. The reflected light provides additional light for the solar cell above, and transmitted light is used to provide specific intensity of light for the plants below [0028-0029]. Furthermore, the reflector 44 provides the effect of reducing the intense sunshine of summer [0029].
Since Chuang et al. teaches a greenhouse which provides sunlight for plants below the solar panels [1, Fig. 2, 0022], it would have been obvious to one of ordinary skill in the art before the filing of the invention to use the dichroic reflector of Iwai et al. beneath the upper portion of Chuang et al. in order to provide more light for the solar cells above, and reduce the intensity of the sunlight for the plants below [0028-0029].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726